Citation Nr: 1039515	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-22 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Whether new and material evidence has been submitted to reopen 
a claim for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1960 to February 
1966. 

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2004 and July 2006 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

Although the issue of service connection for a left knee disorder 
as an original claim has been certified for review, the Board has 
recharacterized the issue as involving the Veteran's petition to 
reopen the claim, which was first denied in April 2004 and not 
appealed.  The record also reflects that the Veteran's claim of 
service connection for a right knee disorder has been pending 
since the submission of the claim in September 2003 and its 
denial in April 2004.  The Veteran filed a timely notice of 
disagreement as to the right knee issue, and although a Statement 
of the Case was issued and a substantive appeal was filed, the 
appeal was not forwarded to the Board and remains pending. 38 
U.S.C.A. §§ 7104, 7105 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has not been notified of what evidence he must submit 
to reopen a claim for entitlement to service connection for a 
left knee disability. See Kent v. Nicholson, 20 Vet. App. 1 
(2006). VA must provide the Veteran with proper notice for the 
issue of whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for a left 
knee disability in order to comply with the Veteran's due process 
rights. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. §§ 
3.159(b) (2009).

Additionally, the Veteran should be scheduled for an examination 
so that his right knee may be examined and a current diagnosis 
and nexus opinion may be obtained. See McClendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must provide the Veteran with 
notice of the requirements of VA's duty to 
assist under the VCAA for his claim to 
reopen a claim of entitlement to service 
connection for a left knee disability.

a.	The RO/AMC must notify the Veteran of 
the prior final rating decision in 
April 2004, and of the evidence and 
information that is necessary to 
reopen the claim.

b.	 The RO/AMC must notify the Veteran of 
the evidence and information that is 
necessary to establish entitlement to 
the underlying claim for the benefit 
sought. 

c.	The RO/AMC must examine the bases for 
the denial in the April 2004 rating 
decision and send a notice letter to 
the Veteran that describes what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service 
connection that were found 
insufficient in the previous denial.

d.	The RO/AMC must also provide the 
Veteran with the rating decision and 
effective date notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.	The RO/AMC must request the Veteran to 
identify all records of VA and non-VA health 
care providers who have treated his right 
knee disability and may have in their 
possession records that he asserts are 
relevant to his current claim for service 
connection.

a.	After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
any records that have not been 
previously obtained from each health 
care provider the Veteran identifies.

b.	The RO/AMC should follow up with VA 
forms 21-4142 that the Veteran 
submitted in April 2007 for release of 
records from an orthopedic and a 
general physician. So far, none of 
these records have been associated 
with the claims folder.  

3.	The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran a VA examination 
with a physician with appropriate 
expertise. The purpose of the examination 
is to determine whether the Veteran's right 
knee disability had its onset during 
active service or was related to any 
incident of service, and whether any 
arthritis of the knee was present within 
one year of discharge from active service. 
See 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309. 






The following considerations will govern 
the examination:

a.	The claims folder, including all 
relevant medical records, and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.	The records reviewed must include the 
service treatment records, including 
those reflecting complaints of right 
knee pain in March 1965 and September 
1963.

c. 	The records reviewed must also 
include lay statements made by the 
Veteran at the examination and 
submitted by the Veteran in September 
2005, November 2005, January 2005, 
August 2005, May 2005, March 2007, and 
January 2009 regarding his knee 
injuries during service. 

4.	 If deemed appropriate by the examiner, the 
Veteran may be scheduled for further 
medical examinations. All indicated tests 
and studies must be performed.

5.	In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. The examiner is to specifically 
address in his or her conclusion whether 
the Veteran's right knee disability had its 
onset during active service or was related 
to any incident of service, and whether any 
arthritis of the knee was present within 
one year of discharge from active service.

6.	If any arthritis of the knee is diagnosed, 
the examiner must opine as to whether such 
arthritis was present within one year of 
discharge from active service to a 
compensable degree. See  38 C.F.R. 
§ § 3.307, 3.309(a). In reaching this 
determination, the examiner must report as 
to whether any symptoms shown during or 
within one year of service, or shortly 
thereafter may be identified as a 
manifestation or "prodromal" aspect of any 
later-diagnosed arthritis of the right 
knee. See 38 C.F.R. § 3.307(c) (2009).

7.	The RO/AMC must then readjudicate the 
issues on appeal. If the benefits sought 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response. 
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is otherwise 
notified by the RO/AMC. By this action, the 
Board intimates no opinion, legal or 
factual, as to any ultimate disposition 
warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


